Order entered July 24, 2019




                                           In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                    No. 05-19-00161-CV

                IN THE INTEREST OF T.R.N. AND A.R.N., CHILDREN


                     On Appeal from the 305th Judicial District Court
                                  Dallas County, Texas
                         Trial Court Cause No. JC-17-00385-X

                                          ORDER
                     Before Justices Bridges, Partida-Kipness, and Carlyle



       Based on the Court’s opinion of this date, we DENY April E. Smith’s April 29, 2019

motion to withdraw as Father’s appointed counsel on appeal.


                                                    /s/   ROBBIE PARTIDA-KIPNESS
                                                          JUSTICE